DETAILED ACTION
	This is in response to communication received on 6/14/21.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim contains the following limitations, which within the context of the overall claim, are not taught nor suggested by the prior art on record:
i) heating at least one of the binder component (A) and the curing component (B) to a temperature in the range of from 40 to 140˚C,
ii) subsequently mixing the binder component (A) and the curing component (B) to obtain a hot filler coating composition;
iii) spraying the hot filler composition obtained in step ii) onto the substrate to obtan a filler coating layer having a wet film thickness in the range of from 1 to 30 mm;
….
v) allowing the filler coating layer(s) obtained in step iii) and, if present, in step iv) to cure to obtain a cured filler coating
	In particular, the order of steps in which the components are heated, mixed, applied and then cured is not taught nor suggested by the prior art on record.
	The closest prior art on record Wehner et al. US PGpub 2016/0090503 which teaches dosing a binder component comprising an epoxy component and a hardener component, mixing them and then applying it as a putty onto a surface (abstract). Wehner et al. does teach including synthetic hollow bodies into the composition but at amounts far lower than the ranges of the present claims (paragraph 28), and further teaches that the synthetic hollow spheres are significantly more stable than glass spheres. However, Examiner notes that Wehner is entirely silent on heating the component and even teaches that including processes in which heating is used to cure has bad results (paragraph 13).
	Examiner further notes that none of the other references on record, Morton US PGPub 2002/0064596 (which generally teaches a spray fairing apparatus and is silent on a composition similar to the claims or an process step of heating one or both of the components prior to mixing; Abstract, paragraph 12), Atsuyo et al. US Patent Number 6120837 (which teaches a method of making a surface even, but specifically teaches that the heating must come after application and not before; Abstract), and Johnsen et al. WO 02/16519A2 (which teaches a coating for the interior of gas pipes that is not analogous art to the filler compositions as defined in the specification, provide any teaching or motivation to modify Wehner et al. to arrive at the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717